                                            Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                                 IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    FRANCISCO JAVIER MARTINEZ                         Case No. 20-cv-02474-CRB
                                        FRANCO,
                                   9
                                                        Plaintiff,                        ORDER GRANTING TEMPORARY
                                  10                                                      RESTRAINING ORDER
                                                 v.
                                  11
                                        DAVID W. JENNINGS, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                               Francisco Javier Martinez Franco requests a temporary restraining order releasing him
                                  14
                                       from Immigration and Customs Enforcement detention or, in the alternative, ordering a bond
                                  15
                                       hearing before an Immigration Judge. He argues that the Fifth Amendment’s guarantee of
                                  16
                                       substantive due process prohibits his detention, because the conditions of his confinement increase
                                  17
                                       his risk of contracting COVID-19. The Court rejects this argument, and declines to order
                                  18
                                       Martinez Franco’s release, because he suffers from no underlying medical condition or other risk
                                  19
                                       factor for serious illness from COVID-19. Martinez Franco also argues he is entitled to a bond
                                  20
                                       hearing under Casas-Castrillon v. DHS, 535 F.3d 942 (9th Cir. 2008). The Court agrees, and
                                  21
                                       grants the TRO on this basis.
                                  22
                                       I.      BACKGROUND
                                  23
                                               Martinez Franco is a thirty-three-year old native and citizen of Mexico. Martinez Franco
                                  24
                                       Decl. (dkt. 3-1 Ex. A) ¶¶ 1, 5. He has a number of criminal convictions, several of which are drug
                                  25
                                       related. Id. ¶ 10.
                                  26
                                               On September 27, 2017, Martinez Franco was detained by ICE. Id. ¶ 1. He represented
                                  27
                                       himself pro se in the ensuing removal proceedings, in which he sought cancellation of removal.
                                  28
                                             Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 2 of 8




                                   1   Id. ¶ 13. The Immigration Judge denied cancellation and the Board of Immigration Appeals

                                   2   affirmed, entering a final order of removal on August 27, 2018. BIA Decision (dkt. 3-1 Ex. C).

                                   3   Martinez Franco then filed a petition for review with the Ninth Circuit. That petition remains

                                   4   pending. Dkt. for Case No. 18-72479 (dkt. 3-1 Ex. D). Removal was stayed pending the Ninth

                                   5   Circuit’s decision. See id.; see also Ninth Circuit General Order 6.4(c).

                                   6            Martinez Franco remains in detention at the Mesa Verde Detention Facility. Martinez

                                   7   Franco Decl. ¶ 1. He sought a bond hearing on March 16, 2020, but the Immigration Judge ruled

                                   8   that she lacked jurisdiction to set bond under Jennings v. Rodriguez, 138 S. Ct. 830 (2018). IJ

                                   9   Decision (dkt. 3-1 Ex. G).

                                  10            Martinez Franco fears contracting COVID-19 in detention. Martinez Franco Decl. ¶ 20. It

                                  11   is impossible for him to stay six feet away from other people, avoid touching objects and surfaces

                                  12   other people have touched, or properly sanitize. Id. ¶ 21–24. New detainees and staff come into
Northern District of California
 United States District Court




                                  13   the facility despite their exposure to the outside world and without wearing masks or gloves. Id.

                                  14   ¶¶ 25–26.

                                  15            The Government avers that Mesa Verde is taking other measures to prevent an outbreak of

                                  16   COVID-19. These include screening new detainees for exposure to or symptoms of COVID-19,

                                  17   isolating detainees who have been exposed, tested positive, or show symptoms, increased

                                  18   sanitization, ending social visitation and limiting attorney contact visits, and screening staff and

                                  19   vendors for symptoms of COVID-19. Pham Decl. (dkt. 13-1) ¶¶ 10–11, 14. There are no

                                  20   suspected or reported cases of COVID-19 at Mesa Verde. Id. ¶ 17. And according to the Mesa

                                  21   Verde medical unit, Martinez Franco “is not at high risk and does not meet any of the high-risk

                                  22   criteria for severe illness from COVID-19 as set forth by the CDC.” Id. ¶ 16.

                                  23   II.      LEGAL STANDARD
                                  24            A TRO is an “extraordinary remedy” that should only be awarded upon a clear showing

                                  25   that the plaintiff is entitled to such relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S.

                                  26   7, 22 (2008). The party seeking a TRO must establish: (1) a likelihood of success on the merits;

                                  27   (2) a likelihood of irreparable harm absent preliminary relief; (3) that the balance of equities tips in

                                  28   the plaintiff’s favor; and (4) that an injunction is in the public interest. See id. at 20.
                                                                                           2
                                              Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 3 of 8




                                   1   Alternatively, the moving party must demonstrate that “serious questions going to the merits were

                                   2   raised,” “the balance of hardships tips sharply in the plaintiff’s favor,” and the other two Winter

                                   3   elements are met. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011).

                                   4   The “[l]ikelihood of success on the merits is the most important Winter factor.” Disney Enters.,

                                   5   Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (internal quotation marks omitted).

                                   6   III.      DISCUSSION
                                   7             The parties focus on the likelihood of success on the merits. Accordingly, this order

                                   8   addresses that issue first, then turns to a brief analysis of the other three Winter factors.

                                   9             A.        Likelihood of Success on the Merits
                                  10             Franco argues that the Fifth Amendment’s guarantee of substantive due process requires

                                  11   his immediate release. Alternatively, he argues that either Casas-Castrillon or the Fifth

                                  12   Amendment’s guarantee of procedural due process entitles him to a bond hearing. See Mot.
Northern District of California
 United States District Court




                                  13   (dkt. 3) at 1, 6.

                                  14                       1.    Substantive Due Process
                                  15             Because Franco is a civil detainee, his conditions of confinement violate the Fifth

                                  16   Amendment if they “amount to punishment.” Jonas v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004)

                                  17   (quoting Bell v. Wolfish, 441 U.S. 520, 536 (1979)). Conditions of confinement amount to

                                  18   punishment if they are “expressly intended to punish,” excessive in relation to their non-punitive

                                  19   purpose, or “employed to achieve objectives that could be accomplished in so many alternative

                                  20   and less harsh methods.” Id. (internal quotation marks and citations omitted).

                                  21             As an initial matter, the Government argues Franco lacks Article III standing to challenge

                                  22   the conditions of his confinement based on the risk of contracting COVID-19. To have Article III

                                  23   standing a plaintiff must have suffered an “injury in fact,” that is “concrete and particularized,

                                  24   and . . . actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504

                                  25   U.S. 555, 560 (1992) (internal citations omitted). It must be “likely, as opposed to merely

                                  26   speculative, that the injury will be redressed by a favorable decision.” Id. at 561 (internal

                                  27   quotation marks omitted). The Government argues that because there are no recorded cases of

                                  28   COVID-19 at Mesa Verde and the facility is taking steps to prevent an outbreak, Martinez
                                                                                           3
                                          Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 4 of 8




                                   1   Franco’s “claim of future injury . . . based on his continued detention . . . is hypothetical.” Opp’n

                                   2   (dkt. 13) at 8–9. And because Martinez Franco could hypothetically contract COVID-19 outside

                                   3   of detention, the Government thinks he has not demonstrated that release would ameliorate the

                                   4   risk of infection. Opp’n at 9–10.

                                   5          This argument has been rejected by many, and perhaps all, courts that have considered it.

                                   6   See, e.g. Doe v. Barr, No. 20-cv-02141-LB, 2020 WL 1820667, at *8 (N.D. Cal. Apr. 12, 2020)

                                   7   (collecting cases). Most of these decisions rely on the Supreme Court’s observation in Helling v.

                                   8   McKinney, 509 U.S. 25 (1993), that it would be “odd to deny an injunction to inmates who plainly

                                   9   proved an unsafe, life-threatening condition on the ground that nothing yet had happened to them.”

                                  10   Id. at 33. “[A] remedy for unsafe conditions need not await a tragic event.” Id. The Court agrees

                                  11   that Helling is on point. The conditions Martinez Franco complains of pose a non-speculative risk

                                  12   of tragic consequences. That is enough to demonstrate Article III standing, even if the detention
Northern District of California
 United States District Court




                                  13   center is taking some preventative measures and has yet to record a case of COVID-19. See Bent

                                  14   v. Barr, No. 19-cv-06123-DMR, 2020 WL 1812850, at *3 (N.D. Cal. Apr. 9, 2020) (“Given the

                                  15   exponential spread of the virus, the ability of COVID-19 to spread through asymptomatic

                                  16   individuals, and the inevitable delays of court proceedings, effective relief for . . . detainees may

                                  17   not be possible if they are forced to wait until their particular facility records a confirmed case.”).

                                  18          The Government’s theory that Franco has failed to show that immediate release would

                                  19   ameliorate his risk of contracting COVID-19 is equally unconvincing. Opp’n at 9–10. It does not

                                  20   take a public health expert to see that this argument is belied by common sense. In detention,

                                  21   social distancing, the most effective method of avoiding infection for the foreseeable future, is

                                  22   impossible. Martinez Franco Decl. ¶ 21–23; see also Centers for Disease Control and Prevention,

                                  23   Social distancing, quarantine, and isolation (Apr. 4, 2020),

                                  24   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html. Out of

                                  25   detention, social distancing would be possible. Release from detention therefore ameliorates the

                                  26   risk of infection with COVID-19.

                                  27          Next, the Government argues that Franco cannot challenge the conditions of his

                                  28   confinement through a habeas petition. Opp’n at 10–11. This argument, too, has been rejected by
                                                                                          4
                                          Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 5 of 8




                                   1   many if not all courts to consider it. See Doe, 2020 WL 1820667, at *8. Those decisions are

                                   2   correct. The Ninth Circuit has noted that it is “fairly well established” that a federal detainee can

                                   3   challenge the conditions of his confinement in an action brought under 28 U.S.C. § 2241.

                                   4   Workman v. Mitchell, 502 F.2d 1201, 1208 n.9 (9th Cir. 1974).

                                   5          It is therefore necessary to assess the merits of Martinez Franco’s Fifth Amendment claim.

                                   6   Courts considering similar claims are divided. At least one decision has rejected substantive due

                                   7   process claims premised on the risk of contracting COVID-19 while in immigration detention.

                                   8   Judge Robart of the Western District of Washington reasoned that there is no evidence that

                                   9   confinement during the pandemic is intended to punish; it serves the “legitimate governmental

                                  10   objective” of “preventing detained aliens from absconding and ensuring that they appear for

                                  11   removal proceedings.” Dawson v. Asher, No. C20-0409JLR-MAT, 2020 WL 1304557, at *2

                                  12   (W.D. Wash. Mar. 19, 2020). Given that the petitioner’s facility had no recorded COVID-19
Northern District of California
 United States District Court




                                  13   outbreak and was taking steps to prevent the virus’s spread, continued confinement was not

                                  14   “excessive in relation to that objective.” Id. Judge Robart noted that he was aware of no authority

                                  15   for the proposition that “the fact of detention itself becomes an ‘excessive’ condition solely due to

                                  16   the risk of a communicable disease outbreak—even one as serious as COVID-19.” Id. On the

                                  17   other hand, numerous decisions, including in this district, have ordered detainees who were

                                  18   particularly vulnerable to serious illness from COVID-19 released because the heightened risk of

                                  19   contracting the virus rendered detention “excessive in relation to the government’s interest in

                                  20   securing [their] presence at immigration proceedings.” See Doe, 2020 WL 1820667, at *9

                                  21   (collecting cases).

                                  22          But ordering Martinez Franco released would go further than any previous decision,

                                  23   because he does not claim to be in a category of persons particularly vulnerable to serious illness

                                  24   from COVID-19 or to have any underlying medical condition. Franco does not identify, and the

                                  25   Court has not seen, a case finding that increased likelihood of contracting the virus rendered

                                  26   unconstitutional the detention of a person without underlying medical conditions or some other

                                  27

                                  28
                                                                                         5
                                           Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 6 of 8




                                   1   vulnerability.1

                                   2          Franco points out that COVID-19 can cause death or serious illness in people who do not

                                   3   suffer from underlying medical conditions or other risk factors. Reply (dkt. 15) at 7–8. Be that as

                                   4   it may, most young, healthy people who contract the virus do not suffer life-threatening illness.

                                   5   See Centers for Disease Control and Prevention, Severe outcomes among patients with

                                   6   coronavirus disease 2019 (COVID-19) — United States, February 12–March 16, 2020 (March 27,

                                   7   2020), cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. “[C]onstitutional rights are personal,”

                                   8   Broadrick v. Oklahoma, 413 U.S. 601, 610 (1973), so it is appropriate to take Franco’s risk of

                                   9   serious illness into account when considering his likelihood of success on this claim, see also

                                  10   Ortuño v. Jennings, No. 20-cv-02064-MMC, 2020 WL 1701724, at *3 (N.D. Cal. Apr. 8, 2020)

                                  11   (denying a TRO as to petitioners who failed to demonstrate an underlying medical condition

                                  12   placing them at heightened risk from COVID-19). Given the absence of a recorded COVID-19
Northern District of California
 United States District Court




                                  13   case at Mesa Verde, the steps the facility is taking to prevent an outbreak, and, most importantly,

                                  14   the fact that Martinez Franco does not profess to be at heightened risk of serious illness from

                                  15   COVID-19, the Court finds that his detention is not disproportionate to the non-punitive

                                  16   government purposes it serves. See Habibi v. Barr, No. 20-cv-00618-BAS-RBB, 2020 WL

                                  17   1864642, at *4–5.

                                  18          Martinez Franco’s argument that his treatment is “less considerate” than that of criminal

                                  19   detainees suffers a similar flaw. See Mot. at 9–10. He points out that convicted prisoners have

                                  20
                                       1
                                  21     None of the cases Franco identifies fit the bill. See Reply at 8–9. One certified a class of all
                                       detainees facing an increased risk of infection but did not actually release any detainee who was
                                  22   not particularly. Savino v. Souza, No. 20-10617-WGY, 2020 WL 1703844, at *7 (D. Mass. Apr.
                                       8, 2020). Others involved petitioners who did not fall into a category of heightened risk
                                  23   recognized by the CDC, but nevertheless suffered from underlying medical conditions. Malam v.
                                       Adducci, No. 20-10829, 2020 WL 1809675, at *3 (E.D. Mich. Apr. 9, 2020); Castillo v. Barr, CV
                                  24   20-00605 TJH (AFMx), 2020 WL 1502864, at *1 (C.D. Cal. Mar. 27, 2020). And still others have
                                       justified release primarily on grounds other than the risk of infection. Ali v. DHS, No. 4:20-cv-
                                  25   0140, 2020 WL 1666074, at *3–5 (S.D. Tex. Apr. 2, 2020) (petitioner ordered released because
                                       justification for detention, imminent deportation, disappeared when Pakistan closed its borders);
                                  26   Calderon Jimenez v. Wolf, No. 1:18-cv-10225-MLW, Dkt. 507-1, at 2:16–3:23 (petitioner ordered
                                       released because it appeared that original justification for his detention was incorrect). The Ninth
                                  27   Circuit’s unreported order in Xochihua-Jaimes v. Barr, No. 18-71460, 2020 WL 1429877 (9th Cir.
                                       Mar. 24, 2020), contains one sentence of reasoning and does not address whether the petitioner
                                  28   suffered from underlying medical conditions or was otherwise particularly vulnerable to COVID-
                                       19. Id. at *1.
                                                                                          6
                                          Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 7 of 8




                                   1   been released from jails and prisons to slow the spread of COVID-19, id. at 10, but offers no

                                   2   evidence that criminal detainees have been released indiscriminately, without reference to their

                                   3   vulnerability to COVID-19, flight risk, or dangerousness to the community.

                                   4          Even if the Court agreed that civil detention is unconstitutional whenever it impairs proper

                                   5   social distancing, Martinez Franco’s requested relief is not an appropriate means to implement that

                                   6   rule. Martinez Franco is not seeking an injunction requiring the government to implement

                                   7   appropriate social distancing at Mesa Verde. He seeks only release from detention, and only for

                                   8   himself. If the Constitution requires appropriate social distancing for civil detainees, that result

                                   9   should be achieved with an injunction ordering social distancing in detention facilities, not

                                  10   releasing detainees who request a TRO on a first-come, first-serve basis. See Dawson, 2020 WL

                                  11   1304557, at *2 (“[E]ven if Plaintiffs could show a Fifth Amendment violation, Plaintiffs provide

                                  12   no authority under which such a violation would justify immediate release, as opposed to
Northern District of California
 United States District Court




                                  13   injunctive relief that would leave Plaintiffs detained while ameliorating any alleged violative

                                  14   conditions within the facility.”).

                                  15                  2.      Request for a Bond Hearing
                                  16          Martinez Franco’s first argument for a bond hearing relies on Casas-Castrillon’s holding

                                  17   that 8 U.S.C. § 1226(c) authorizes detention only until the BIA issues a final order of removal.

                                  18   535 F.3d at 948. After the BIA has issued a final order of removal, detention is authorized under 8

                                  19   U.S.C. § 1226(a), even if removal is stayed pending review by the Court of Appeals. Id. The

                                  20   switch is consequential, because while detention is mandatory under § 1226(c), it is discretionary

                                  21   under § 1226(a). See id. at 951; see also 8 U.S.C. § 1226. Noncitizens detained under § 1226(a)

                                  22   are therefore entitled to a bond hearing, while those detained under § 1226(c) are not. Casas-

                                  23   Castrillon, 535 F.3d at 951. Casas-Castrillon means that when a detainee who, like Martinez

                                  24   Franco, was originally subject to mandatory detention under § 1226(c) becomes subject to a final

                                  25   order of removal issued by the BIA, the authority for his detention switches to § 1226(a), entitling

                                  26   him to a bond hearing.

                                  27          The Government does not contest that Casas requires this result. Instead, it argues that

                                  28   Casas is no longer good law, because it cannot be reconciled with the Supreme Court’s decision in
                                                                                          7
                                             Case 3:20-cv-02474-CRB Document 16 Filed 04/24/20 Page 8 of 8




                                   1   Jennings. Opp’n at 14–16. This Court rejected that argument earlier this month. See Avilez v.

                                   2   Barr, No. 19-cv-08296-CRB, 2020 WL 1704456, at *3 (N.D. Cal. April 8, 2020). Martinez

                                   3   Franco has demonstrated a likelihood of success on his claim that Casas-Castrillon entitles him to

                                   4   a bond hearing. It is therefore unnecessary to consider his alternative argument that the Fifth

                                   5   Amendment’s guarantee of procedural due process entitles him to a bond hearing.

                                   6            B.     Other Winter Factors
                                   7            The other Winter factors are also satisfied. The Ninth Circuit has recognized that the

                                   8   harms Martinez Franco faces from continued detention without a bond hearing—including

                                   9   economic hardship and separation from his family—are irreparable. Hernandez v. Sessions, 872

                                  10   F.3d 976, 995 (9th Cir. 2017); see also Martinez Franco Decl. ¶¶ 17–19. The balance of equities

                                  11   tips in Martinez Franco’s favor because the cost of a bond hearing is minimal when weighed

                                  12   against these severe and irreparable hardships. See id. at 996. Finally, and similarly, the public
Northern District of California
 United States District Court




                                  13   interest does not weigh against a TRO. If anything, it weighs in favor of one, because the Court

                                  14   must consider the hardship to Martinez Franco’s family and friends and the waste of public

                                  15   resources from the expense of his possibly unnecessary detention. See id.

                                  16   IV.      CONCLUSION
                                  17            For the foregoing reasons, Martinez Franco’s request for a TRO ordering a bond hearing is

                                  18   granted. He must be provided with a bond hearing before an immigration judge within fifteen

                                  19   days of the filing of this Order.

                                  20            IT IS SO ORDERED.
                                  21            Dated: April 24, 2020
                                                                                             CHARLES R. BREYER
                                  22                                                         United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
